IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

.TUSTIN ERSKINE, §
§ No. 167, 2014
Defendant Below, §
Appel1ant, § Court Below - Superior Court
§ of the State of Delaware,
v. § in and for Kent County
§ .
STATE OF DELAWARE § Cr. ID. No. 0703019916
§
Plaintiff Below, §
Appellee. §
§
§
§

Submitted: August 12, 2014
Decided: August 21, 2014

Before, STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
0 R D E R

This 21st day of August 2014, having carefully considered the appel1ant’s
opening brief, the State’s motion to affirm, the record on appeal, and the
appellant’s motion for appointment of counsel, the Court has determined that the
judgment of the Superior Court should be affirmed on the basis of the reasons
stated in the Superior Court’s Order dated March 31, 2014, but only with regard to
Superior Court Criminal Rule 6l(i)(1) and (2) and the fact that the appellant has
not demonstrated that reconsideration of the claim is warranted under the narrow

"miscarriage of justice” exception provided for in Rule 61(i)(5).

NOW, TI-IEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFF]RMED. The motion for appointment of counsel is moot.

BY 'IHE COURT:

A@..¢,/sr¢¢~t@.~.lv

Justice y y